Citation Nr: 1429805	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-38 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 70 percent prior to May 2, 2012, for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from January 1972 to April 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case was previously before the Board and in a May 2011 decision, the Board denied entitlement to an increased rating for a psychiatric disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a November 2011 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion.  In a November 2012 decision, the Board granted in part and denied in part the Veteran's claim of entitlement to an increased rating for a psychiatric disability.  The Veteran appealed the denial portion of that decision to the Court.  In a March 2014 memorandum decision, the Court vacated the denial portion of the Board's decision and remanded the case to the Board for action consistent with the memorandum decision.  

The Board notes that the Veteran has already been granted a 100 percent rating for his psychiatric disability effective May 2, 2012.  As that is the highest rating available, the Board will limit its consideration to the period on appeal prior to May 2, 2012.


FINDING OF FACT

For the entire period on appeal the occupational and social impairment from the Veteran's psychiatric disability has more nearly approximated total impairment than deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for the entire period on appeal for a psychiatric disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The Veteran's psychiatric disability is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

At a November 2008 VA examination, the Veteran reported that he was struggling with significant symptoms of depression despite the use of anti-depressant medication.  He reported that he struggled with crying spells and had several crying spells per day.  He reported that he had difficulty sleeping with frequent mid-cycle awakenings.  He reported that he usually got approximately two hours of sleep per night due to sleep disturbances and that as a result, he was fatigued during the day.  The Veteran reported that he did not have any energy, he had difficulty concentrating, and little interest in things he used to enjoy.  The Veteran reported having suicidal ideation and audio hallucinations.  

Upon mental status examination, the Veteran's attitude was cooperative.  The Veteran's affect was constricted and his mood was depressed.  He was able to complete serial sevens and spell a word forward and backward.  The Veteran was oriented to person, time, and place and his thought process was unremarkable.  The Veteran had suicidal ideation, but did not experience delusions.  The Veteran was noted to understand the outcome of his behavior, but he only partially understood that he had a problem.  The Veteran was noted to experience persistent auditory hallucinations and was noted to exhibit inappropriate behavior, in that he drank heavily.  The Veteran was able to interpret proverbs appropriately and did not exhibit any obsessive or ritualistic behavior.  The Veteran reportedly experienced panic attacks three to four times per day and that during a panic attack he experienced symptoms such as fear, shortness of breath, and racing heart.  The Veteran did not experience homicidal thoughts, he did not keep weapons in his home, and he did not have episodes of violence.  The Veteran was noted to be able to maintain his personal hygiene.  However, the examiner noted that the Veteran's psychiatric symptoms had a slight effect on his grooming and his ability to shop; a moderate effect on his ability to do chores; and a severe effect on his ability to engage in sports, exercise, and recreation.  The examiner noted that the Veteran was limited in his activities of daily living as a result of lack of motivation.  The Veteran's remote, recent, and immediate memory were normal.  The Veteran reported that his mental health disability interfered with his ability to work as a painter as it caused him to lack appropriate motivation.  The examiner diagnosed major depression and panic disorder and assigned a Global Assessment of Functioning scale (GAF) score of 39.  The examiner noted that the Veteran was totally socially and occupationally impaired as a result of his mental disorder.  The examiner noted that the Veteran could not tolerate being around people, he had no interest in outside leisure activities, and had no outlets for his mood.

GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).    

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2013).  However, they are just one of many factors considered when determining an evaluation.

At an August 2011 VA examination, the Veteran reported that he continued to experience trouble sleeping.  He reported that he was unable to sleep at night due to worries of people touching him and trying to get to him.  The Veteran reported that he was depressed most of the time and that he was unable to get along with people.  He reported that he no longer had a libido and that he did not have feelings for sex.  The Veteran reported that he sat alone in his room and watched sports on television.  He reported that his attention span was short and as a result, he was not even able to watch an entire movie.  The Veteran reported that he had lost his most recent job as a result of irritability and verbal altercations with co-workers.  

On mental status examination, the Veteran was alert and oriented.  His motor behavior was agitated as evidenced by moving continually while seated in a chair during the evaluation.  The Veteran's speech was within normal limits for rate and tone.  The Veteran's thought processes were logical and coherent.  At that time, the Veteran did not report suicidal ideation and there were no homicidal ideations exhibited.  There was no delusional material or perceptual abnormalities.  The Veteran's mood was depressed and anxious and his mood was congruent with his affect.  The Veteran's memory skills were grossly intact for immediate, short-term, recent, and remote recall.  Insight and judgment were noted to be good.  The examiner diagnosed recurrent major depressive disorder and assigned a GAF of 50.  

The examiner noted that the Veteran was judged to have deficiencies in most areas of life.  The examiner noted that the Veteran was no longer able to work as a result of irritability and depression.  The Veteran was noted to be unable to engage in most social relationships.  The Veteran's depression was noted to affect his ability to function appropriately in both social and occupational settings and that the Veteran's irritability led to difficulty in maintaining relationships.  The examiner noted that the Veteran was able to maintain one important relationship, with his live-in significant other, but that he had no other significant relationships in his life.  The examiner noted that the Veteran's psychiatric disability was moderate to serious or severe.

Also of record are mental health treatment records from the VA Medical Center.  A review of those records shows that the Veteran receives periodic mental health treatment and was on a regiment of anti-depressant and other medication.  During his mental health treatment, the Veteran routinely reported significant symptoms of depression, hopelessness, anxiety, lack of interest, anhedonia, lack of pleasure in things he used to enjoy, decreased libido, irritability, agitation, lack of energy and motivation, sleep disturbances, hallucinations, hypervigilance, and regular suicidal thoughts.  The Veteran was often reported to present as dysphoric, dysthymic, and tearful.  Additionally, in January 2009 the Veteran reported to the VA Medical Center emergency room with suicidal ideation.    

The Board finds that the Veteran is entitled to a 100 percent rating for his psychiatric disability for the entire period on appeal.  The Board notes that the Veteran's psychiatric symptoms during that period have been noted to be extremely severe so as to completely prevent him from working and causing him significant or total social impairment.  At both the November 2008 and August 2011 VA examinations the Veteran reported severe symptoms of depression, irritability, and anger.  The Veteran has consistently been reported to experience suicidal ideation, to include reporting to the emergency room for suicidal ideation.  The Veteran is unable to maintain appropriate relationships, other than the single relationship he has with his significant other.  The Veteran has noted difficulty concentrating and hypervigilance.  The Veteran has exhibited severe isolative tendencies and a complete lack of motivation.  The Veteran does not experience pleasure, he has no libido, and has often reported feeling helpless.  The November 2008 and August 2011 VA examiners assigned the Veteran GAF scores of 39 and 50.  While those GAF scores are somewhat different in range, they are both indicative of very serious impairment.  Further, the November 2008 VA examiner explicitly stated that the Veteran was totally socially and occupationally impaired and the August 2011 VA examiner indicated the same in comments regarding the Veteran's disability picture as a whole.  Therefore, the Board finds that the Veteran's symptoms have produced impairment that most nearly approximates total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

The Board acknowledges that the results of the VA examinations and the symptoms described in the VA Medical Center mental health treatment records do not indicate that the Veteran experiences all of the symptoms associated with a 100 percent rating for a psychiatric disability.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is total occupational and social impairment is sufficient to warrant a 100 percent disability rating for the entire period on appeal even though all the specific symptoms listed for a 100 percent rating are not manifested.

Therefore, the Board finds that the preponderance of the evidence supports the assignment of a 100 percent rating for a psychiatric disability for the entire period on appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a rating of 100 percent for the entire period on appeal for a psychiatric disability is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


